Exhibit 99.2 INVESTOR SUPPLEMENT - THIRD QUARTER 2011 DOVER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (unaudited) (in thousands, except per share figures) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of goods and services Gross profit Selling and administrative expenses Operating earnings Interest expense, net Other expense, net Earnings before provision for income taxes and discontinued operations Provision for income taxes Earnings from continuing operations (Loss) earnings from discontinued operations, net ) ) ) Net earnings $ Basic earnings (loss) per common share: Earnings from continuing operations $ (Loss) earnings from discontinued operations, net ) ) ) Net earnings Weighted average shares outstanding Diluted earnings (loss) per common share: Earnings from continuing operations $ (Loss) earnings from discontinued operations, net ) ) ) Net earnings Weighted average shares outstanding Dividends paid per common share $ The following table is a reconciliation of the share amounts used in computing earnings per share: Three Months Ended September 30, Nine Months Ended September 30, Weighted average shares outstanding - Basic Dilutive effect of assumed exercise of employee stock options, SARs and Performance Shares Weighted average shares outstanding - Diluted Anti-dilutive options/SARs excluded from diluted EPS computation DOVER CORPORATION - INVESTOR SUPPLEMENT THIRD QUARTER 2011 DOVER CORPORATION QUARTERLY SEGMENT INFORMATION (unaudited) (in thousands) Q1 Q2 Q3 Q3 YTD Q1 Q2 Q3 Q3 YTD Q4 FY 2010 REVENUE Industrial Products Material Handling $ Mobile Equipment Eliminations ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) Electronic Technologies Intra-segment eliminations ) Total consolidated revenue $ NET EARNINGS Segment Earnings: Industrial Products $ Engineered Systems Fluid Management Electronic Technologies Total Segments Corporate expense / other Net interest expense Earnings from continuing operations before provision for income taxes Provision for income taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net ) Net earnings $ SEGMENT OPERATING MARGIN Industrial Products % Engineered Systems % Fluid Management % Electronic Technologies % Total Segment % DOVER CORPORATION - INVESTOR SUPPLEMENT THIRD QUARTER 2011 DOVER CORPORATION QUARTERLY SEGMENT INFORMATION (unaudited) (in thousands) Q1 Q2 Q3 Q3 YTD Q1 Q2 Q3 Q3 YTD Q4 FY 2010 BOOKINGS Industrial Products Material Handling $ Mobile Equipment Eliminations ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) 51 ) Electronic Technologies Intra-segment eliminations ) Total consolidated bookings $ BACKLOG Industrial Products Material Handling $ Mobile Equipment Eliminations ) ) (1 ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) - (1
